DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mogil (US 6,237,776) in view of Nahon (FR 2 851 034) and Greenstein et al. (US 2003/0024960).
	Per claim 1, Mogil teaches a soft-sided insulated container (figure 1) comprising: 

said bottom wall having four margins (122), and said left-hand and right-hand side wall panels portions and said front wall panel and back wall panel being mounted to respective ones of said four margins of said bottom wall (see figure 1 and 2); said bottom wall and said left-hand and right-hand side wall panels and said front and back wall panels of said peripheral wall cooperating to define a five-sided box having an insulated internal chamber defined therewithin in which to place objects (see figure 3); 
there being a lid (32) (see figure 3) of said container, said lid being movable between a closed position and an open position to govern access to said internal chamber; 
said front and back wall panels and said left-hand and right-hand side wall panels having respective upper margins (12) distant from said bottom wall; said lid having corresponding front, back, left-hand and right hand margins that co- operate with said respective upper margins of said front and back wall panels and said left-hand and right-hand wall panels distant from said bottom wall (see figure 3); said front, left-hand, and right-hand margin of said lid being hingedly movable about said back margin of said lid relative, respectively, to said upper margins of said front wall panel, left-hand wall panel, and right-hand wall panel of said peripheral sidewall distant from said back wall (see figure 3); said corresponding front, left-hand, and right-hand margins of said lid and 
the soft-sided insulated back-pack container being a soft-sided insulated back-pack container,  at least a first thermal storage member, said peripheral wall including a back wall panel and a pair of shoulder straps to be worn by a user, at least said first wall panel has a first thermal storage member accommodation formed therein; said first thermal storage member accommodation is located between said respective inner skin and said respective thermal insulation of said first wall; said first thermal storage member accommodation is segregated from said internal chamber by said inner skin; 
said first wall panel has a first opening formed in the outside thereof through which to admit said first thermal storage member into said first accommodation; said first thermal storage member is disk-shaped and has a length, a width, and a through thickness, said through-thickness being smaller than each of the span and the width; said first thermal storage member is slideable sideways through said first opening into said first accommodation, said first opening being accessible from outside said soft-sided insulated container when said soft-sided insulated container is being worn, said main closure is closed, and said insulated internal chamber is inaccessible; and when installed in said first thermal storage member accommodation, said first thermal storage 
	Regarding the thermal storage member and integration of the thermal storage member with the insulated container, Nahon teaches a soft-sided insulated container including a first thermal storage member (16), a first wall panel (right side wall panel of 1 as shown in figure 2) has a first thermal storage member accommodation formed therein (15); said first thermal storage member accommodation (15) is located between a respective inner skin (14) and a respective thermal insulation of said first wall (5 of first wall); said first thermal storage member accommodation is segregated from said internal chamber by said inner skin (see figure 2); said first wall panel has a first opening (17) formed in the outside thereof through which to admit said first thermal storage member into said first accommodation (see figure 2); said first thermal storage member is disk-shaped and has a length, a width, and a through thickness, said through-thickness being smaller than each of the span and the width (see figure 2); said first thermal storage member is slideable sideways through said first opening into said first accommodation (the first thermal storage member slides through opening 17), said first opening being accessible from outside said soft-sided insulated container when said soft-sided insulated container is being worn (see figure 1), a main closure is closed, and said insulated internal chamber is inaccessible (see figure 1); and when installed in said first thermal storage member accommodation, said first thermal storage member is located between said thermal insulation and said inner skin of said first wall (see figure 2) ; and said inner skin of said first wall is between said first thermal storage member 

	Per claim 2, Mogil, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Mogil, as modified, teaches wherein said first wall panel is said front wall panel (the first wall is considered the front wall panel).
	Per claim 3, Mogil, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Mogil, as modified, teaches wherein said first wall panel is one of said left-hand wall panel (the first wall is considered said left-had wall panel).  
	Per claim 4 and 5, Mogil, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Mogil, as modified, teaches wherein said first wall panel is said front wall panel (i.e. the first wall is considered the front wall panel) and said left-hand side wall panel and said right-hand side wall panel but fails to explicitly teach at least one of said left-hand side wall panel and said right-hand side wall panel has a second thermal storage member accommodation formed therein in which removably to receive a second thermal storage member (claim 4), wherein said 
However adding a second thermal storage member accommodation formed therein in which removably to receive a second thermal storage member (claim 4) and wherein said first and second thermal storage member accommodations are substantially the same, and said first and second thermal storage members are interchangeable (claim 5) are considered a duplication of parts.  Per MPEP, per MPEP 2144, section VI, paragraph B, a “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to add a second accommodation space and a second thermal storage member in order to advantageously increase the cooling capacity and cooling longevity of the soft-sided insulated back-pack container.
	Per claim 6, Mogil, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Mogil, as modified, fails to explicitly teach wherein said first thermal storage member accommodation is a slot formed in said outside skin of said first wall panel, said slot running sideways across said first wall.  However, Nahon teaches wherein a first thermal storage member accommodation is a slot (i.e. see figure 2 of Nahon) formed in an outside skin of a first wall (i.e. see figure 2) for allowing a user to change the thermal storage member without adding thermal energy to the container (page 3, para. 9 of Nahon).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to a first thermal storage member accommodation be a slot formed in an outside skin of a first wall, as 
	Per claim 7, Mogil, as modified, meets the claim limitations as disclosed in the above rejection of claim 6.  Further, Mogil, as modified, teaches wherein the first wall panel l is said front wall panel (i.e. the first wall is considered the front wall panel) but fails to explicitly teach said first thermal storage member accommodation slot extends cross-wise; said first thermal storage member accommodation slot runs along said upper margin of said front wall panel of said peripheral wall; and said first thermal storage member accommodation of said front wall panel extends downwardly from said slot in said front wall.  
	However, Nahon teaches a soft-sided insulated container wherein a first thermal storage member accommodate slot (i.e. 17) extends cross-wise (the slot extends in all directions), said first thermal storage member accommodation slot runs along an upper margin of a front wall panel (i.e. see figure 2) of a peripheral wall (i.e. right wall as shown in figure 1), and a first thermal storage member accommodation of said front wall panel extends downwardly from said slot in said front wall (the first thermal storage member extends in all directions) ) for allowing a user to change the thermal storage member without adding thermal energy to the container (page 3,, para. 9 of Nahon).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a first thermal storage member accommodation slot extending cross-wise; said first thermal storage member accommodation slot running along an upper margin of a front wall panel of a peripheral wall; and a first thermal 
	Per claim 8, Mogil, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Mogil, as modified, teaches the disk-shaped first thermal storage member (16 of Nahon) but fails to explicitly teach wherein said first opening is a slot having a tracked fastener; said tracked fastener is longer than at least one of said width and said length of said disk-shaped first thermal storage member; 
said disk-shaped first thermal storage member is predominantly flat, having a largest face defined by said length and said width thereof; and, as installed, said largest face of said disk-shaped first thermal storage member lies flat against said inner skin of said first wall panel and faces toward said insulated internal chamber of said soft-sided insulated container.
	 Regarding the placement of the disk-shaped first thermal storage member, Nahon teaches soft-sided insulated container including a first opening is a slot having a tracked fastener (see figure 1), said tracked fastener is longer than a width of a disk-shaped first thermal storage member (see figure 1 and 2),  said disk-shaped first thermal storage member that is predominately flat (see figure 2), having a largest face defined by a length and a width thereof (see figure 1 and 2), and, as installed, said largest face of said disk-shaped first thermal storage member lies flat against an inner skin of a first wall panel and faces toward an insulated internal chamber of said soft-sided insulated container (see figure 2) for allowing a user to change the thermal 
	Per claim 9, Mogil, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  further, Mogil, as modified, fails to explicitly teach wherein said first thermal storage member is inserted sideways in said slot, and the direction of insertion is up-and-down.  
However, Nahon teaches a soft-sided insulated container including a first thermal storage member (16) that is inserted sideways in a slot (17), and the direction of insertion is up-and-down (see figure 1) (the applicant is reminded that, absent a defined frame of reference in the claim language linking structures to one another, limitations can be interpreted from a variety of vantage points) for allowing a user to change the thermal storage member without adding thermal energy to the container (page 3,, para. 9 of Nahon).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a first thermal storage member that is 
	Per claim 10, Mogil, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Mogil, as modified, teaches the thermal storage member accommodation (see figure 1 and 2 of Nahon) and the bottom wall but fails to explicitly teach wherein one of said thermal storage member accommodations is formed in said bottom wall, and a thermal storage member accommodation access slot is formed in said front wall panel to provide access thereto.  
Regarding the thermal storage member accommodation access slot, Nahon teaches soft-sided insulated container including a thermal storage member accommodation access slot (17) that is formed in a front wall to provide access thereto (see figure 1) for allowing a user to change the thermal storage member without adding thermal energy to the container (page 3,, para. 9 of Nahon).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a thermal storage member accommodation access slot formed in a front wall to provide access thereto, as taught by Nahon in the invention of Mogil, as modified, in order to advantageously allow a user to change the thermal storage member without adding thermal energy to the container (page 3, para. 9 of Nahon).
Regarding the thermal storage member accommodation in the bottom wall, Nahon disclosed thermal storage member accommodations for allowing a user to change the thermal storage member without adding thermal energy to the container 
	Per claim 11, Mogil, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Mogil teaches wherein said wall structure has a height in an up-and-down direction, a width cross-wise, and a depth in a direction away from the wearer's back; said height being greater than the width; said height being greater than the depth; and said width being greater than the depth (see figure 3 of Mogil). {02562006.1}-5 -  
	Per claim 12, Mogil, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Mogil, as modified, teaches wherein: said first wall is said front wall panel (the first wall is considered the front wall panel) but fails to explicitly teach said first opening is a slot, said slot is formed in said outer skin of said front wall panel; said slot runs cross-wise in said front wall panel; and said slot is closer to said upper margin of said front wall panel than to said bottom wall; said bottom wall has a second thermal storage member accommodation formed therein in which 
	However, Nahon teaches a soft-sided insulated container including a front wall panel (right side wall panel of 1 as shown in figure 2), a first opening (17) being a slot (17), said slot is formed in an outer skin of said front wall panel (see figure 1), said slot runs cross-wise in said front wall panel (see figure 1), and said slot is closer to an upper margin of said front wall panel than to said bottom wall (see figure 1), a tracked fastener (18) is longer than at least one of said width and said length of said disk- shaped first thermal storage member (see figure 1 and 2); a disk-shaped first thermal storage member (16) is predominantly flat, having a largest face defined by said length and said width thereof; and, as installed, said largest face of said disk-shaped first thermal storage member lies flat against said inner skin of said first wall and faces toward said insulated internal chamber of said soft-sided insulated container (see figure 1 and 2) for allowing a user to change the thermal storage member without adding thermal energy to the container (page 3,, para. 9 of Nahon). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a front wall panel, a first opening being a slot, said slot is formed in an outer skin of said front wall panel, said slot runs cross-wise in said front wall panel, and said slot is closer to an 
	Regarding the bottom wall having the second thermal storage member accommodation, Nahon disclosed thermal storage member accommodations for providing allowing a user to change the thermal storage member without adding thermal energy to the container (page 3, para. 9 of Nahon).  It is considered a mere duplication of parts to add a thermal storage member accommodation in the bottom wall for increased cooling capacity and cooling longevity.  Per MPEP 2144, section VI, paragraph B, a “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second thermal storage member accommodation formed in the bottom wall to receive a second thermal storage member in order to advantageously increase the cooling capacity and the cooling longevity of the soft-sided insulated back-pack container.  Further, the Applicant has provided no criticality or unexpected results as to having a second 
	Per claim 13, Mogil teaches soft-sided insulated container comprising: a soft-sided insulated wall structure (20) defining a chamber therewithin in which to receive objects (see figure 1); said wall structure including a bottom wall panel, a back wall panel, a front wall panel opposed to said back wall panel, a left-hand side panel, a right-hand side panel (see figure 1); said back, front, right-hand side and left-hand side wall panels being mounted peripherally about, and standing upwardly from, said bottom wall panel, and co- operating with said bottom wall panel to define said chamber (see figure 1); said back, front, right-hand side, and left-hand side wall panels having respective upper margins that co-operate to define an opening of said chamber (see figure 1 and 2); said wall structure including a lid (32) hingedly connected to said upper margin of said back wall panel;  said lid (32) defining a first closure (58) of said opening of said chamber;  and said lid being movable between a closed position and an open position to govern access to said chamber (this is necessarily the function of the lid); {02562006.1}-6-said wall structure having a height in an up-and-down direction, a width in a cross-wise direction from said left-hand side wall panel to said right hand side wall panel, and a depth in a direction from said back wall panel to said front wall panel (see figure 3); said height being greater than the width (see figure 3); said height being greater than the depth (see figure 3); said width being greater than the depth (see figure 3); said front wall panel of said soft-sided insulated wall structure has an inner skin (46), an outer skin (42), and a layer of thermal insulation (44) captured between said inner skin and said outer skin but fails to explicitly teach the soft-sided insulated container being a soft-
	Regarding the thermal storage member and integration of the thermal storage member with the insulated container, Nahon teaches a soft sided insulated container including a front wall panel (right side wall panel of 1 as shown in figure 2) including a first region, said first region having at least a first thermal storage member accommodation (i.e. 15) defined therein in which to receive at least a first thermal storage member (16); said first thermal storage member accommodation (15) being located between said inner skin (14) and said layer of thermal insulation of said front wall panel (5 of front wall panel), next to said chamber; said first thermal storage member accommodation (15) is segregated from said internal chamber by said inner skin (see figure 2), said first thermal storage member accommodation has a second closure (18), when open said second closure permitting passage therethrough of at least said first thermal storage member (16), said second closure being external to said chamber and external to said lid (see figure 1); and said thermal storage member (16) may be positioned in said first thermal storage member accommodation (15) without opening said first closure (see figure 1); 	said front wall panel  (right side wall panel of 1 as shown in figure 2) has a first opening (17) formed in said outer skin thereof through which to admit said first thermal storage member into said first thermal storage member accommodation (see figure 1); said first opening (17) being accessible from outside said soft-sided insulated container when said lid is closed (see figure 1); 	said first thermal storage member (16) is disk-shaped and has a length, a width, and a through thickness, said through-thickness being smaller than each of the span and the width (see figure 2); 
	Regarding the backpack style, Greenstein teaches a soft-sided insulated container being a soft-sided insulated back-pack container (see figure 4a), a back wall panel to be worn against the user's back (see figure 4a), said wall structure having a pair of shoulder straps by which to carry said soft-sided insulated back-pack container (see figure 4a), and a depth in a direction away from the wearer's back (see figure 4a) for providing an adjustable carrying strap to suit the users size (i.e. paragraph 0089, lines 12-13).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a soft-sided insulated back-pack container, a back wall panel to be worn against the user's back, said wall structure having a pair of shoulder straps by which to carry said soft-sided insulated back-pack container, a depth in a direction away from the wearer's back, as taught by Greenstein in the combined teachings, in order to advantageously provide an adjustable carrying strap to suit the users size (i.e. paragraph 0089, lines 12-13). 

	Per claim 14, Mogil, as modified, meets the claim limitations as disclosed in the above rejection of claim 13.  Further, Mogil, as modified, fails to explicitly teach wherein however many of said front wall panel, left-hand side wall panel and right-hand side wall panels have a said thermal storage member accommodation, at least one said thermal storage member accommodation has a respective access slot, and a respective thermal storage member is inserted therein by sliding that respective thermal storage member in a downward direction through that respective slot.  
	However, Nahon teaches a soft-sided insulated container wherein a front wall panel has a thermal storage member accommodation (15) and the thermal storage member accommodation has a respective slot (i.e. 17), and a respective thermal storage member (16) is inserted therein by sliding that respective thermal storage member in a downward direction through that respective slot (see figure 1 and 2) for allowing a user to change the thermal storage member without adding thermal energy to the container (page 3,, para. 9 of Nahon). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a front wall panel has a thermal storage member accommodation and the thermal storage member accommodation has a respective slot, and a respective thermal storage member is inserted therein by sliding that respective thermal storage member in a downward direction through that respective slot, as taught by Nahon in the invention of Mogil, as 
	Per claim 15, Mogil, as modified, meets the claim limitations as disclosed in the above rejection of claim 13.  Further Mogil, as modified, teaches the thermal storage member accommodation, the thermal storage member, the left-hand side wall panel, and the right-hand side wall panel but fails to explicitly teach wherein at least one of said left-hand side wall panel and said right-hand side wall panel has a second thermal storage member accommodation formed therein in which removably to receive a second thermal storage member.  
However, it is considered a mere duplication of parts to add a thermal storage member accommodation in the side wall panels for increased cooling capacity and cooling longevity.  Per MPEP 2144, section VI, paragraph B, a “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to have at least one of said left-hand side wall panel and said right-hand side wall panel have a second thermal storage member accommodation formed therein in which removably to receive a second thermal storage member in order to advantageously increase the cooling capacity and the cooling longevity of the soft-sided insulated back-pack container.  Further, the Applicant has provided no criticality or unexpected results as to having the left or right hand side wall panels having a second thermal storage member accommodation formed therein in which removably to receive a second thermal storage member.
Per claim 16, Mogil, as modified, meets the claim limitations as disclosed in the above rejection of claim 15.  Further, Mogil, as modified, teaches said first and second thermal storage members but fails to explicitly teach wherein the first and second thermal storage members are interchangeable.  However, the examiner takes OFFICIAL NOTICE that is old and well known to have interchangeable thermal storage members for easy replacement.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the first and second thermal storage members be interchangeable in order to advantageously easily replace one for another when cooling capacity of one thermal storage member is depleted.
	Per claim 17, Mogil, as modified, meets the claim limitations as disclosed in the above rejection of claim 13.  Further, Mogil, as modified, teaches said bottom wall panel but fails to explicitly teach wherein said bottom wall panel has a second said thermal storage member accommodation formed therein.  
However, Nahon disclosed thermal storage member accommodations for allowing a user to change the thermal storage member without adding thermal energy to the container (page 3, para. 9 of Nahon).  It is considered a mere duplication of parts to add a thermal storage member accommodation in the bottom wall for increased cooling capacity and cooling longevity.  Per MPEP 2144, section VI, paragraph B, a “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a thermal storage member accommodation formed in the bottom wall in order to advantageously increase the cooling capacity and the cooling longevity of the soft-sided insulated back-pack 
Per claim 18, Mogil, as modified, meets the claim limitations as disclosed in the above rejection of claim 13.  Further, Mogil, as modified, teaches said left-hand side wall panel and said right-hand side wall panel but fails to explicitly teach wherein at least one of said left-hand side wall panel and said right-hand side wall panel have a second said thermal storage member accommodation formed therein.  
However, Nahon disclosed thermal storage member accommodations for allowing a user to change the thermal storage member without adding thermal energy to the container (page 3, para. 9 of Nahon).  It is considered a mere duplication of parts to add a thermal storage member accommodation in the left or right hand side wall panel for increased cooling capacity and cooling longevity.  Per MPEP 2144, section VI, paragraph B, a “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a thermal storage member accommodation formed in the left or right hand side wall panel in order to advantageously increase the cooling capacity and the cooling longevity of the soft-sided insulated back-pack container.  Further, the Applicant has provided no criticality or unexpected results as to having a thermal storage member accommodation formed the left or right hand side wall panel.
	Per claim 19, Mogil, as modified, meets the claim limitations as disclosed in the above rejection of claim 13.  further, Mogil, as modified, teaches said left and right hand side wall panel but wherein said left-hand wall panel has a second thermal storage 
However, Nahon disclosed thermal storage member accommodations for allowing a user to change the thermal storage member without adding thermal energy to the container (page 3, para. 9 of Nahon).  It is considered a mere duplication of parts to add a thermal storage member accommodation in the left and right hand side wall panel for increased cooling capacity and cooling longevity.  Per MPEP 2144, section VI, paragraph B, a “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a thermal storage member accommodation formed in the left and right hand side wall panel in order to advantageously increase the cooling capacity and the cooling longevity of the soft-sided insulated back-pack container.  Further, the Applicant has provided no criticality or unexpected results as to having a thermal storage member accommodation formed the left and right hand side wall panel.
	Per claim 20, Mogil, as modified, meets the claim limitations as disclosed in the above rejection of claim 13.  further, Mogil, as modified, teaches the disk-shaped first thermal storage member (16 of Nahon) and said internal chamber of said soft sided insulated back-pack container but fails to explicitly teach said first opening of said first thermal storage member accommodation is a slot formed in said outside skin of said front wall panel; said first opening has a slot having a tracked fastener; said tracked fastener is longer than at least one of said width and said length of said disk- shaped first thermal storage member; said disk-shaped first thermal storage member is predominantly flat, 
	 However, Nahon teaches soft-sided insulated container including a first opening (17) of a first thermal storage member accommodation (space for 16) is a slot (18) formed in an outside skin (see figure 1) of a front wall panel, said first opening has a slot having a tracked fastener (18), said tracked fastener is longer than the length of a disk-shaped first thermal storage member (see figure 1 and 2), said disk-shaped first thermal storage member that is predominately flat (see figure 2), having a largest face defined by a length and a width thereof (see figure 2), and, as installed, said largest face of said disk-shaped first thermal storage member lies flat against an inner skin of a first wall and faces toward an insulated internal chamber of said soft-sided insulated container (see figure 1 and 2) for allowing a user to change the thermal storage member without adding thermal energy to the container (page 3,, para. 9 of Nahon). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a first opening of a first thermal storage member accommodation be a slot formed in an outside skin of a front wall panel, said first opening has a slot having a tracked fastener, said tracked fastener is longer than the length of a disk-shaped first thermal storage member, said disk-shaped first thermal storage member that is predominately flat, having a largest face defined by a length and a width thereof, and, as installed, said largest face of said disk-shaped first thermal storage member lies flat against an inner skin of a first wall and faces toward an insulated internal chamber of 
	Per claim 21, Mogil teaches a soft-sided insulated container comprising: a soft-sided insulated wall structure (20) defining a chamber therewithin in which to receive objects (see figure 1); said wall structure including a bottom panel, a back wall panel, a front wall panel opposed to said back wall panel, a left-hand side panel, a right-hand side panel (see figure 1); said back, front, right-hand side and left-hand side wall panels being mounted peripherally about, and standing upwardly from, said base panel, and co-operating with said base panel to define said chamber (see figure 1); said back, front, right-hand side, and left-hand side wall panels having respective upper margins that co-operate to define an opening of said chamber (see figure 1); said wall structure including a lid connected at a hinge to said upper margin of said back wall panel, said lid defining a first closure (58) of said chamber and being movable between a closed position and an open position to govern access to said chamber (see figure 1); said wall structure having a height, a width, and a depth (see figure 1); the height being greater than the width (see figure 1); the height being greater than the depth (see figure 1); the width being greater than the depth (see figure 1), said front wall panel having an outer skin (42), an inner skin (46), and a layer of thermal insulation (44) between said outer skin and said inner skin but fails to explicitly teach the soft-sided insulated container being a soft-sided insulated back-pack container, a back wall panel to be worn against the user's back, said wall structure having a pair of shoulder straps, a depth in a direction away from the wearer's back, said front wall panel including a first region, said first region having at least a first accommodation defined therein next to said chamber in which to receive at least a first thermal storage member; said accommodation being located within said front wall panel between said inner skin and said layer of insulation, and said accommodation has a second closure, said second closure permitting passage therethrough of at least said first thermal storage member, said second closure, of said accommodation, being located externally of said chamber and being externally accessible when said first closure, of said chamber, is closed.
	Regarding the thermal storage member accommodation and thermal storage member, Nahon teaches a soft-sided insulated container including a front wall panel (right side wall panel of 1 as shown in figure 2) including a first region, said first region having at least a first accommodation (accommodation in which 16 resides) defined 
	Regarding the backpack style, Greenstein teaches a soft-sided insulated container being a soft-sided insulated back-pack container (see figure 4a), a back wall panel to be worn against the user's back (see figure 4a), said wall structure having a pair of shoulder straps (see figure 4a), and a depth in a direction away from the wearer's 
	Per claim 22, Mogil, as modified, meets the claim limitations as disclosed in the above rejection of claim 21.  Further, Mogil, as modified, teaches first accommodation and said first thermal storage member that is sideways slidingly removably positionable in said first accommodation but fails to explicitly teach {02562006.1}-9-at least a second accommodation, and a second thermal storage member that is sideways slidingly removably positionable in said second accommodation.
However, Nahon disclosed thermal storage member accommodations for allowing a user to change the thermal storage member without adding thermal energy to the container (page 3, para. 9 of Nahon).  It is considered a mere duplication of parts to add a second accommodation and second thermal storage member that is sideways slidingly removably positionable in a second accommodation for increased cooling capacity and cooling longevity.  Per MPEP 2144, section VI, paragraph B, a “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second accommodation, and a second 
	Per claim 23, Mogil, as modified, meets the claim limitations as disclosed in the above rejection of claim 22.  Further, Mogil, as modified, teaches the first and second thermal storage elements being predominantly flat (see figure 2 of Nahon) but fails to explicitly teach the elements being gel packs.  However, the examiner takes OFFICIAL NOTICE that gel packs are an old and well known cooling pack which are reusable for providing cooling in portable cooling containers.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the first and second thermal storage members be gel packs in order to advantageously provide a reusable cooling element in the soft-sided insulated back pack container. 
	Per claim 24, Mogil, as modified, meets the claim limitations as disclosed in the above rejection of claim 23.  Further, Mogil, as modified, fails to explicitly teach wherein said first and second thermal storage gel packs each have a largest surface; said largest surface is predominantly flat when frozen; and, when installed, said largest surface faces toward said chamber and is separated therefrom by said inner surface of a respective one of said front wall, said left-hand side wall panel, said right-hand side wall panel and said bottom wall panel.

	When the Nahon thermal storage member having the largest surface, said largest surface being predominately flat when frozen, and when installed, said largest surface faces toward said chamber and is separated therefrom by said inner surface of the front wall is combined with the first and second gel pack thermal storage members of Mogil, as modified, the result is teach wherein said first and second thermal storage gel packs each have a largest surface; said largest surface is predominantly flat when frozen; and, when installed, said largest surface faces toward said chamber and is separated therefrom by said inner surface of a respective one of said front wall, said left-hand side wall panel, said right-hand side wall panel and said bottom wall panel, as claimed.
Per claim 25, Mogil, as modified, meets the claim limitations as disclosed in the above rejection of claim 23.  Further, Mogil, as modified, fails to explicitly teach wherein at least one of said first and second thermal storage members is a gel pack that has a large face that, when installed, faces the chamber; and said first gel pack has a small face that permits said gel pack to slip sideways through said its respective slot into its respective accommodation, and when moving though said slot said first thermal storage member moves in an up-and-down direction.
Regarding the thermal storage member being a gel pack, the examiner takes OFFICIAL NOTICE that gel packs are an old and well known cooling pack which are reusable for providing cooling in portable cooling containers.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the first and second thermal storage members be gel packs in order to advantageously provide a reusable cooling element in the soft-sided insulated back pack container.
Regarding the installed position of the thermal storage member, Nahon teaches a soft-sided insulated container including a thermal storage member that has a large face (see figure 2) that, when installed, faces the chamber, and said thermal storage member has a small face that permits the thermal storage member to slip sideways through a slot into an accommodation (see figure 2), and when moving through said slot said thermal storage member moved in an up and down direction (when the container is oriented in certain positions, the thermal storage member will move in an up and down direction) (the applicant is reminded that, absent a defined frame of reference in the claim language linking structures to one another, limitations can be interpreted from a 
When the Nahon thermal storage member having the large face that, when installed, faces the chamber, and said thermal storage member having the small face that permits the thermal storage member to slip sideways through the slot into the accommodation, and when moving through said slot said thermal storage member moved in the up and down direction is combined with the first and second thermal member storage member gel packs, the result is wherein at least one of said first and second thermal storage members is a gel pack that has a large face that, when installed, faces the chamber; and said first gel pack has a small face that permits said gel pack to slip sideways through said its respective slot into its respective accommodation, and when moving though said slot said first thermal storage member moves in an up-and-down direction, as claimed.
Response to Arguments
In regards to the applicant argument on page 17, second full paragraph, regarding the examiners taking of “OFFICAL NOTICE”; this is not a proper traversal of OFFICAL NOTICE.  Per MPEP 2144.03, section C, “To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art”.  The argument did not specifically state why the noticed fact is not considered to be common knowledge or well-known in the art.  Therefore the argument is not persuasive and the rejection remains. 
Applicant’s remaining arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 2/4/20201 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763